Bigelow, J.
If the clause in the lease on which the demand-ants rely can be properly interpreted as creating a condition, we cannot doubt that it is a condition subsequent, and not precedent, so that the premises vested presently in the tenants under the demise. This is wholly a question of intent, to be gathered not only from the words in which the particular clause is expressed, but also from the subject matter to which the supposed condition relates, and from other parts of the instrument. Looking at these, the following are the leading features which seem to indicate that the condition is subsequent.
*409First. The words, “ do lease, demise and let ” import the creation of a term to begin presently and not at a future day upon a contingency.
Second. The term is definitely fixed for a period of time, being for ten years, not from the time when the condition shall be complied with by the lessee, but from a designated day, namely, the first day of March subsequent to the date of the lease.
Third. There is no day named or time fixed when the rent shall begin. The presumption is, when the commencement of the lease is not otherwise designated, that it begins when the leases are executed and delivered.
Fourth. The clause contemplates a thing to be done by the lessee, and no time is fixed within which he is bound to perform it. The condition would be saved, if fulfilled within a reasonable time. But for aught that appears in the case, a compliance with the stipulations might reasonably occupy a period of time extending beyond the day when the rent reserved begins to accrue and is payable. Rent is in its nature a return for the use of the land, or something issuing out of it as a compensation for its beneficial occupation and enjoyment, and implies that the term has begun and the estate in the demised premises is vested in the lessee.
Fifth. A compliance with the condition does not of necessity precede the vesting of the estate under the demise, nor does it constitute the sole or chief consideration for the grant of the term ; on the contrary, it is a condition by the performance of which an estate previously vested may be kept and retained.
Sixth. The act to be done in order to fulfil the condition necessarily implies that the lessee is, for the purpose of its fulfilment, to be in the exclusive possession and control of the demised premises.
Seventh. It is unreasonable to suppose that a party would enter into a condition precedent on such a subject, by which he might lose entirely all benefit of the lease, after incurring large expenditures for extensive repairs on the premises, by a slight omission to comply with the terms of the alleged conditions. The language ought to be clear and unambiguous, and *410incapable of any other reasonable interpretation, to lead to such a conclusion.
Eighth. The clause which stipulates that the “ indenture shall be forfeited or not at the option of the lessors by the infringement of any of its provisions,” seems to imply that an interest or estate under it vested in the lessees. Forfeiture implies the taking away or loss of something in possession.
Ninth. The application of the maxim noscitur a sociis clearly indicates that the condition was intended to be subsequent. It is comprehended under the same proviso, and created by the same words, as the stipulation that “ no fuel but anthracite coal shall be used ” on the premises, and that all repairs during the term shall be made by the lessees. Neither of these can be regarded as a condition precedent.
■ Upon these grounds we are of opinion that the proper construction was put on the lease at the trial, and that the demandants were bound to show an entry for breach of the condition before they could maintain their action to recover the premises. •
The case was submitted to the jury with instructions on the other points raised, which seem to us to have been correct and appropriate. Exceptions overruled.